NEARN, Judge
(dissenting).
I must respectfully dissent from the opinion of the majority.
As I understand the majority opinion Mrs. Parker is not entitled to a commission, although the owners agreed that if they sold the property they would pay Mrs. Parker a commission, because (a) Mrs. Parker did not procure a buyer ready, willing, and able to purchase the property under the terms of the listing, (b) the owners contract with Rogers was not binding and enforceable until after the expiration of the listing as it was a "conditional” contract and not a sale under the reasoning of Gudim Realty, Inc. v. Hughes (1969), 284 Minn. 39, 169 N.W.2d 216 and (c) under the rationale of Robinson v. Kemmons Wilson Realty Company (1956 W.S.) 41 Tenn.App. 297, 293 S.W.2d 574 the equities of the case are with the defendants.
First, the contract did not require that if the owner sold the property Mrs. Parker must procure a buyer to offset the one found by the owner before she would be entitled to a commission. To me, the contract is an agreement that requires that Mrs. Parker make a bona fide effort to sell the property and if while doing so either Mrs. Parker or the owner or anyone else finds an acceptable buyer, the owner is required to pay a commission. I see nothing violative of public policy in this agreement which would require us to void it now, since this type of agreement has been previously upheld by our Courts. See Hagan v. Trust Co. (1910) 124 Tenn. 93, 136 S.W. 993, Hutchinson v. Dobson-Bainbridge Realty Co. (1946 M.S.) 31 Tenn.App. 490, 217 S.W.2d 6, Hood v. Gillespie (1950) 190 Tenn. 548, 230 S.W.2d 997.
Second, I do not concur in the holding of the majority that the rule of the Gudim case, supra, be applied to this case or adopted by this State. I do not agree with the reasoning of the Minnesota Court in the Gudim case and care not to adopt it as the reasoning or law of this State. In my opinion, the contract in the Gudim case and the contract in the instant case were both “sales” under the terms of the exclusive agency agreement.
In the Gudim case the Court quite accurately stated the basis for exclusive agency contracts when it observed:
“It induces the broker to make an all-out effort by advertising and every other *712promotional means available to stimulate the interest of prospective buyers and to effect a sale within the period of the listing by insuring that such efforts will not be uncompensated even though the owner or someone else is the procuring cause of the sale, which in the case of a nonexclusive listing would defeat the broker’s right to a commission.”
The Minnesota Court then, in my opinion, went on and gutted the basis for exclusive agency contracts when it reasoned that the sale contract between the owner and buyer made sans knowledge of the agent during the period of agency was not really a sale and did not affect the agent’s rights because:
“Its only practical effect was the elimination of at most one purchaser, who at the time was unknown to plaintiff and had not even seen its advertising, from all potential purchasers with whom plaintiff could have arranged a sale.”
That stated “practical effect” overlooks a practical fact of life. It may be, and quite often is, a fact that at a particular time there is only one particular buyer for a particular parcel of real estate at a particular price. If the owner eliminates that buyer from the agent’s field of prospects the effect is devastating to the agent. Furthermore, under this reasoning an owner would be free to deal with another real estate agent so long as the other agent and his prospect did not acquire knowledge of the property through any acts of the first agent, and so long I suppose as prospective buyers were removed from the market one at a time.
Now, as to the holding in the Gudim case, that a “sale” is not a sale. The basic fact in the Gudim case is that the owner agreed with a buyer not procured by the agent to sell the property after the agent’s exclusive rights expired, at less than the price listed with the agent, provided the exclusive agent did not sell the property during the agency. It was the holding of the Minnesota Court that this was not a true sale made during the term of agency because it was conditional on the happening of a future circumstance (no sale by the exclusive agent during the agency) over which neither the buyer or seller had control.
The purchase agreement was designated by the Court a “conditional agreement to sell” and therefore under the Court’s reasoning it was not a “sale” as contemplated by the agency agreement. This is just beyond my credulity. The distinction is so fine that I am unable to see it with ordinary vision. My perceptive powers are unable to see through what to me is nothing less than patent bad faith. The agency contract in the Gudim case provided for a commission on "any sale". The purchase agreement in the Gudim case was nothing more than a conditional sale guise to defeat a contractual obligation. Suppose the contract was conditional on title being good or the price subject to the approval of a third party such as a Court, what would have been the result? The Minnesota Court by changing nomenclature sought to change essence. In opposition to that Court’s legalistic legerdemain I would paraphrase the Bard of Avon and say; What’s in a name? That which is called an agreement to sell, by any other name would be a sale.
In the instant case the owners agreed “that if this property is sold by myself — I will pay Bettye Parker Realty Company a cash commission.” Without questioning the wiseness of the owner in entering such an agreement and without belaboring this point any more, it just appears to me that sold it they did and a commission they owe.
Finally, I do not agree that the equities are against the complainant. Mrs. Parker advertised the defendant owners’ property in the newspapers a total of thirty seven times. She held “open house” on six separate weekends. This is not a case where an agent takes a listing, does nothing and expects a commission. The equity ration*713ale of Robinson v. Kemmons Wilson Realty Company, supra, is inapplicable to the present case mainly because the facts are different. In that case the agent was operating without a listing exclusive or otherwise as the listing had expired and the property was sold by the owner when an exclusive agreement did not exist.
In my opinion the Chancellor’s first impression about this matter was the correct one. Error lies in the granting of the motion to reconsider. Therefore, I dissent from the majority opinion which affirms that action of the Chancellor.